 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                             SAN JOSE DIVISION
11
12
     JASON SMITH,                                              19-CV-0537 BLF
13
                                                 Plaintiff, ORDER GRANTING MOTION TO
14                                                          CHANGE TIME TO FILE A REPLY TO
                       v.                                   PLAINTIFF’S OPPOSITION TO
15                                                          DEFENDANTS’ MOTION TO DISMISS
                                                            AND FOR SUMMARY JUDGMENT
16   A. TAMAYO, et al.,
17                                           Defendants.
18
19
20           Defendants M. Voong, M. Atchley, Y. Friedman, and A. Tamayo (Defendants) filed an

21   administrative motion requesting an extension of time of fourteen (14) days, through January 10,

22   2020, to file a reply to Plaintiff’s opposition to Defendants’ motion to dismiss and for summary

23   judgment.

24   ///

25   ///

26   ///

27

28
                                                           1
           Order Grant Defs.’ Mot. Change Time File Reply to Pl.’s Opp. to Mot. Dismiss & Summ J. (19-CV-0537 BLF)
 1         The Court has read and considered Defendants’ request and the accompanying declaration

 2   of counsel, and finds good cause exists to grant the request. Accordingly, Defendants’ request for

 3   an extension of time is GRANTED, and the time for Defendants to file a reply to Plaintiff’s

 4   opposition to Defendants’ motion to dismiss and for summary judgment is extended for fourteen

 5   days through January 10, 2020.

 6         IT IS SO ORDERED

 7

 8
     Dated: __January 7, 2020_                               __________________________
 9                                                           The Hon. Beth Labson Freeman
10
     SF2019201175
11   21752941.docx

12
13
14
15
16
17
18
19
20

21

22

23

24

25

26

27

28
                                                        2
        Order Grant Defs.’ Mot. Change Time File Reply to Pl.’s Opp. to Mot. Dismiss & Summ J. (19-CV-0537 BLF)
